•In the United States district court, before Judge Lowell of Boston, a hearing was had on the petition of Moses C. Smith, bankrupt, to have the jurisdiction of his case transferred from said court to the district court of New Hampshire. It appeared that the petitioner, a resident of West Newbury, Mass., had been carrying on business, in Hampstead, New Hampshire, in company with Nathaniel C. Smith of that town, under the firm name of N. C. & M. C. Smith. The firm had fail-ed; his partner had filed in the district court of New Hampshire, on the 20th of last June, a petition for adjudication in bankruptcy. The bankrupt act provides, that all cases under it shall be tried in the district where the partners reside, and, as in this case, eaeh partner resides in a different state, the same case would have to be tried in two different courts. The petitioner, therefore, prayed that further proceedings be stayed, and the court of New Hampshire be allowed to have exclusive jurisdiction over the same. After hearing the argument of the counsel, Judge Lowell ordered that the proceedings be stayed until further orders.